Citation Nr: 1628351	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded by the Board in February 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further action is rquired before a decision may be rendered.

The Board's February 2014 remand directed the AOJ to send the Veteran a corrective notice regarding how to substantiate a claim for service connection       for PTSD pursuant to 38 C.F.R. § 3.304(f)(3) (2015).  While the Veteran was effectively notified of the regulation in the remand itself, the AOJ did not appear to consider the regulation upon readjudication of the claim.  Although the most recent VA examiner determined the Veteran did not meet the diagnostic criteria for PTSD, he did diagnose other non-specified trauma or stressor-related disorder.  Moreover, the record does contain diagnoses of PTSD in VA treatment records.  Accordingly, readjudication by the AOJ that takes into consideration the new regulation is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

After completing any additional development deemed warranted, the AOJ should readjudicate the claim on appeal, to specifically include consideration of 38 C.F.R. § 3.304(f)(3).  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and    given the opportunity to respond thereto.  The case  should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




